       Case 1:18-cv-07312-LDH-SJB Document 26 Filed 01/28/19 Page 1 of 2 PageID #: 1321



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NEW YORK
                                             18-07312

        PLAINTIFFS’ NAMES ENTERED 01/28/2019

1937    Curtis Joseph Mighaccio,
1938    Gunhild Mighaccio,
1939    Martin Mighaccio,
1940    Justin Andrew Boswood,
1941    Carrie L. Boswood,
1942    Estate of James David Blankenbecler,
1943    Linnie Alma Blankenbecler,
1944    Joseph Alexander Morales,
1945    Jessica Marie Scaduto,
1946    Amanda Marie Villalobos,
1947    Michael Anthony Mendoza,
1948    Kelly Mendoza,
1949    S.M.M., a Minor Child,
1950    Gerardo Contreras,
1951    Jose Luis Contreras, Sr.,
1952    Jose Luis Contreras, Jr.,
1953    Elizabeth Contreras,
1954    Nelly Viveros,
1955    Danny Tram,
1956    James Michael Geiger III,
1957    Patricia L. Geiger,
1958    James M. Geiger, Jr.,
1959    Elizabeth E. Geiger,
1960    Joshua H. Geiger,
1961    Kevin Bradley Olech,
1962    Johnny Jefferson Crain,
1963    Tonja Davenport,
1964    Darby Jane Crain,
1965    John Sawyer Crain,
1966    Amaris Brook Crain,
1967    Wilma Jane Kidd,
1968    Justin Hullett,
1969    Georgina Elaine Gordon,
1970    Ronnie Hullett,
1971    Joey Adam Hullett,
1972    Robbie Jay Hullett,
1973    Kelsey Noel Adams,


        January 28, 2019 \
       Case 1:18-cv-07312-LDH-SJB Document 26 Filed 01/28/19 Page 2 of 2 PageID #: 1322



1974    Estate of Christian Anthony Saracho Garcia,
1975    Angela M. Garcia,
1976    Christopher Satterfield,
1977    Joel Hernandez,
1978    Victoria Hernandez,
1979    K.M.G., a Minor Child,
1980    K.R.G., a Minor Child,
1981    Terry Leon Steward,
1982    Darlene Morgan-Steward,
1983    Larry Dwain Griffis,
1984    Anthony William Green,
1985    Joan M. Green,
1986    Michael T. Green,
1987    Matthew T. Green,




        January 28, 2019 \
